UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1264


CARL E. MCADOO, as Executor of the Estate of Charles Raford
McAdoo, Sr.,

                       Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; SONNY W. TUCKER, JR., Dr.; SANDY
F. PIERCE, PA; RUTHERFORD COUNTY DEPARTMENT OF SOCIAL
SERVICES; JOHN CARROLL; VIC MARTIN; ANN PADGETT; JOYCE ANN
NASH, all individuals sued in official and personal
capacity, all defendants sued jointly and severally,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cv-00328-MR-DLH)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carl E. McAdoo, Appellant Pro Se. Allison C. Carroll, Paul
Bradford  Taylor,  OFFICE   OF  THE   UNITED  STATES  ATTORNEY,
Asheville, North Carolina; Sean Francis Perrin, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Charlotte, North Carolina; John E.
Rogers, II, WARD LAW FIRM, PA, Spartanburg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Carl E. McAdoo seeks to appeal the district court’s

order     dismissing      without      prejudice        his    action          seeking   to

prosecute the claims of a decedent’s estate.                        The district court

dismissed      for   failure    to    obtain        counsel    as    directed      by    the

magistrate judge.            This court may exercise jurisdiction only

over     final   orders,      28     U.S.C.     §    1291     (2012),      and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The order McAdoo seeks to appeal

is   neither     a   final   order    nor     an    appealable       interlocutory        or

collateral order, as McAdoo may be able to save his action by

obtaining counsel.           Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                          Accordingly,

we dismiss the appeal for lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions      are      adequately       presented       in   the     materials

before    this    court   and      argument     would    not    aid      the    decisional

process.



                                                                                 DISMISSED




                                            3